DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of reference Application No. 15828694 and U.S. Patent No(s). 9138401, 9861573, 9849077, 10500152, 8481090 and 8747926 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Status of the Claims
This action is in response to papers filed 11/11/2020 and 12/01/2020 in which claims 1-46 and 55 were canceled; and claims 47 and 61 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 47-54 and 56-61 are under examination.

Withdrawn Rejections
The rejection of claims 47-61 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10500152 in view of Ceccoli et al (US 2010/0058140; cited in IDS filed 11/18/2019), is withdrawn, in view of terminal disclaimer filed 12/01/2020.
The rejection of claims 47-61 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9849077 in view of EP2522330A1 (cited in IDS filed 11/18/2019), is withdrawn, in view of terminal disclaimer filed 12/01/2020.
The rejection of claims 47-61 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9861573 in view of Ceccoli et al (US 2010/0058140; cited in IDS filed 11/18/2019), is withdrawn, in view of terminal disclaimer filed 12/01/2020.
The rejection of claims 47-61 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9138401 in view of Ceccoli et al (US 2010/0058140; cited in IDS filed 11/18/2019), is withdrawn, in view of terminal disclaimer filed 12/01/2020.

The rejection of claims 47-61 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8481090 in view of Ceccoli et al (US 2010/0058140; cited in IDS filed 11/18/2019), is withdrawn, in view of terminal disclaimer filed 12/01/2020.
The provisional rejection of claims 47-61 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 15828694 in view of Ceccoli et al (US 2010/0058140; cited in IDS filed 11/18/2019), is withdrawn, in view of terminal disclaimer filed 12/01/2020.

Modified Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 47-52 and 56-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al (12 April 2012;  US 2012/0087878 A1; previously cited) in view of Ceccoli et al (8 March 2012; US 2012/0058140 A1; cited in IDS 11/18/2019), Kovacevic (“Kelp From the sea.” Published 29 May 2013; cited by Applicant in IDS 11/18/2019) and Pellegrini et al (FR2942136A1; Published date: 20 August 2010; citation and English translation via Google Patents).

However, Hines does not teach the Halidrys siliquosa extract and the amount of Halidrys siliquosa extract of claim 47.
Regarding the Halidrys siliquosa extract and the amount of Halidrys siliquosa extract of claim 47, Ceccoli teaches a topical composition comprising Halidrys Siliquosa extract and soy amino acids (abstract; [0075]) useful in in anti-wrinkle and anti-aging products, providing elasticity, firmness, tone and texture to the skin, ameliorating fine lines and preventing skin damage (abstract; [0045], [0059] and [0075]). Ceccoli teaches the composition contains 1% by weight of Halidrys siliquosa extract ([0075]; Example 5).
 It would have been obvious to one of ordinary skill in the art to add 1% by weight of Halidrys siliquosa extract to the composition of Hines, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ceccoli and Hines are drawn to topical compositions skin care products for reducing fine lines and skin damage (Ceccoli: abstract; Hines: [0015]), and Ceccoli provided the guidance for including Halidrys siliquosa extract in such skin care products for reducing fine lines and skin damage of Hines. One of ordinary skill in the art would have 

Regarding claim 49, Hines teaches the composition is applied to a freckle or dark spot on skin ([0020], [0021] and [0110]; claim 3).
Regarding claim 50, Hines teaches the composition is applied to skin having uneven skin tone due to excess melanin pigmentation ([0020] and [0112]).
Regarding claim 51, Hines teaches the composition inhibits melanogenesis in the skin ([0020]; claim 1).
Regarding claim 52, Hines teaches the composition includes 0.001 to 5% by weight of navy bean extract ([0011], [0062]; Example 1; claim 7).
Regarding claims 56 and 57, Hines teaches the composition is in the form of an oil-in-water emulsion ([0009] and [0064]; claim 4).
Regarding claim 58, Hines teaches the composition is in the form of an aqueous solution ([0009] and [0064]).
Regarding claim 59, Hines teaches the composition is in the form of a cream or lotion ([0026], [0064] and [0066]).
Regarding claim 60, Hines teaches the composition further contain a chelating agent, a moisturizing agent, a preservative, a thickening agent, and an emulsifier ([0014], [0069], [0073], [0074], [0078], [0080], [0088], [0089], [0095]; Example 1).
Regarding claim 61, Hines teaches the topical composition can contain navy bean extract in an amount from about 0.001% to about 50% by weight ([0011] and [0062]). Pellegrini teaches that the Halidrys siliquosa extract as taught in Ceccoli as an active ingredient can be used in combination with other active agents for preparation of prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the % weight of navy bean and Halidrys siliquosa extract would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al (12 April 2012; US 2012/0087878 A1; previously cited) in view of Ceccoli et al (8 March 2012; US 2012/0058140 A1; cited in IDS 11/18/2019) Kovacevic (“Kelp From the sea.” Published 29 May 2013; cited by Applicant in IDS 11/18/2019) and Pellegrini et al (FR2942136A1; Published date: 20 August 2010; citation and English translation via Google Patents), as applied to claim 47, and further in view of Majmudar et al (28 September 2006; US 2006/0216254 A1; previously cited).
The method of claim 47 discussed above, said discussion are incorporated herein in its entirety.
However, Hines, Ceccoli, Kovacevic and Pellegrini do not teach the composition further contain niacinamide of claim 53.
Regarding claim 53, Majmudar teaches a skin lightening composition for evening out skin tone or treat hyperpigmentation comprising niacinamide ([0008], [0009], [0033] and [0034]). Majmudar teaches that niacinamide is known to have skin-lightening properties ([0034]).
It would have been obvious to one of ordinary skill in the art to include niacinamide in the composition used for lightening skin of Hines and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al (12 April 2012; US 2012/0087878 A1; previously cited) in view of Ceccoli et al (8 March 2012; US 2012/0058140 A1; cited in IDS 11/18/2019) Kovacevic (“Kelp From the sea.” Published 29 May 2013; cited by Applicant in IDS 11/18/2019) and Pellegrini et al (FR2942136A1; Published date: 20 August 2010; citation and English translation via Google Patents), as applied to claim 47, and further in view of Swanson et al (20 September 2012; US 2012/0237460 A1; previously cited).

However, Hines, Ceccoli, Kovacevic and Pellegrini do not teach the composition further contain hexylresorcinol of claim 54.
Regarding claim 54, Swanson teaches a method of improving the appearance of aging skin such as lightening skin, reducing pigmentation caused by hyperpigmentation and evening out skin tone comprising topically applying a composition containing an effective amount of hexylresorcinol as a skin tone agent ([0009], [0018]-[0022], [0026]-[0029], [0031], [0039]-[0042], [0053] and [0059]). It is noted that the hexylresorcinol as taught in Swanson is structurally the same as the hexylresorcinol of the claimed invention and thus, the claimed result of to inhibit glycation in the skin is presumed as an intended result of the hexylresorcinol of the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
It would have been obvious to one of ordinary skill in the art to include hexylresorcinol in the composition used for lightening skin of Hines and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Swanson and Hines are commonly drawn to topical compositions used for the same purpose of lightening skin, reducing pigmentation caused by hyperpigmentation and evening out skin tone, and thus, "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections. 
Applicant argues by alleging that Ceccoli teaches Halidrys siliquosa extract in an eye cream formulation of Example 5, which listed Halidrys siliquosa extract with over 60 additional ingredients. Thus, Applicant alleged that Ceccoli failed to teach Halidrys siliquosa extract is an active ingredient for any cosmetic purpose and without further guidance, an ordinary artisan would not select Halidrys siliquosa extract from Ceccoli as an active ingredient for skin, particularly as an active for whitening, lightening, or evening the color tone of skin. (Remarks, pages 5-6).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Pellegrini established that Halidrys siliquosa extract as an active ingredient is known in the prior art to be used in combination with other active agents for preparation of cosmetic or dermatological product for topical use on the skin and is useful at a 

Applicant argues that Ceccoli only teaches 1% concentration for Halidrys siliquosa extract and thus, none of the cited prior arts teach or render obvious the 0.001 to 0.5 wt.% of Halidrys siliquosa extract as recited in amended claim 61. (Remarks, page 6, section C).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Pellegrini teaches that the Halidrys siliquosa extract as taught in Ceccoli as an active ingredient can be used in combination with other active agents for preparation of cosmetic or dermatological product for topical use on the skin and is useful at a concentration anywhere between 0.1% and 4% by weight (Pellegrini: Abstract; page 6, paragraphs 6-12; page 7, paragraphs 3-4; page 8, last paragraph; claims 1, 2, 16 and 17), thereby providing guidance for optimizing the amount of Halidrys siliquosa extract to a lower concentration as claimed.  Thus, it would have been reasonably obvious to prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the % weight of navy bean and Halidrys siliquosa extract would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 (I)-(II).
As a result, for at least the reasons discussed above, claims 47-54 and 56-61 remain rejected as being obvious and unpatentable over the combined teachings of Hines, Ceccoli, Kovacevic and Pellegrini as set forth in the pending 103 rejection of this office action.


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613